




Exhibit 10.17
EXECUTION VERSION






AMENDMENT NUMBER SEVEN
to the
Amended and Restated Master Repurchase Agreement
Dated as of October 21, 2010
between
BANK OF AMERICA, N.A.
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER SEVEN (this “Amendment”) is made as of this 20th day of
August, 2013, by and between Bank of America, N.A. (“Buyer”) and Nationstar
Mortgage LLC (“Seller”) to that certain Amended and Restated Master Repurchase
Agreement, dated as of October 21, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”), between Seller and Buyer.


WHEREAS, Seller has requested and Buyer agrees to amend the Agreement as more
specifically set forth herein; and


WHEREAS, as of the date of this Amendment, Seller represents to Buyer that it is
in compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Agreement and is not in
default under the Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of August 20, 2013 (the “Effective Date”)
the Agreement is hereby amended as follows:
(a)Exhibit A to the Agreement is hereby amended by deleting the definition of
“Custodial Agreement” in its entirety and replacing it with the following
(modified text underlined for review purposes):


Custodial Agreement: (i) The Amended and Restated Custodial Agreement executed
among Buyer, Seller and The Bank of New York Mellon Trust Company, N.A. as
Custodian with respect to this Agreement, as the same shall be modified and
supplemented and in effect from time to time until such time as Seller notifies
Buyer in writing that such Custodial Agreement has been terminated in accordance
with the terms thereof and (ii) the Custodial Agreement executed among Buyer,
Seller and Deutsche Bank National Trust Company as Custodian with respect to
this Agreement, as the same shall be modified and supplemented and in effect
from time to time, individually or collectively as the context may require.




--------------------------------------------------------------------------------




(b)Exhibit A to the Agreement is hereby amended by deleting the definition of
“Custodian” in its entirety and replacing it with the following (modified text
underlined for review purposes):


Custodian: (i) The Bank of New York Mellon Trust Company, N.A. until such time
as Seller notifies Buyer in writing that the Custodial Agreement to which such
Custodian is a party has been terminated in accordance with the terms thereof
and (ii) Deutsche Bank National Trust Company, individually or collectively as
the context may require, or in either case such other custodian selected by
Buyer.
SECTION 2.    Fees and Expenses. Seller agrees to pay to Buyer all fees and out
of pocket expenses incurred by Buyer in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel Buyer incurred in connection with this Amendment, in accordance with
Section 12.2 of the Agreement.


SECTION 3.    Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Agreement.


SECTION 4.    Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.


SECTION 5.    Representations. In order to induce Buyer to execute and deliver
this Amendment, Seller hereby represents to Buyer that as of the date hereof,
(i) Seller is in full compliance with all of the terms and conditions of the
Principal Agreements and remains bound by the terms thereof, and (ii) no
Potential Default or Event of Default has occurred and is continuing under the
Principal Agreements.


SECTION 6.    Governing Law. This Amendment shall be construed in accordance
with the laws of the State of New York without regard to any conflicts of law
provisions (except for Section 5-1401 of the New York General Obligations Law,
which shall govern) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York, except to the extent preempted by federal law.


SECTION 7.    Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.
BANK OF AMERICA, N.A.,
as Buyer
By: /s/_Rayanthi De Mel___________________
Name: Rayanthi De Mel
Title: Assistant Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/_Ellen Coleman_______________________
Name: Ellen Coleman
Title: EVP, Treasurer





